—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered May 6, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 5 to 10 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s requests for assignment of new counsel, made shortly before and during the Mapp hearing and trial, since defendant did not establish good cause for such substitution (see, People v Sides, 75 NY2d 822). Defendant’s unjustified hostility toward, and refusal to communicate with, his counsel did not constitute good cause (People v Sawyer, 57 NY2d 12, 19, cert denied 459 US 1178; People v Medina, 44 NY2d 199, 208-209; People v Garcia, 250 AD2d 421, Iv denied 92 NY2d 897). *320Concur — Nardelli, J. P., Tom, Lerner, Mazzarelli and Friedman, JJ.